Case: 13-7094    Document: 12    Page: 1   Filed: 07/19/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                MICHAEL W. BLASHFORD,
                   Claimant-Appellant,

                            v.

    Eric K. Shinseki, SECRETARY OF VETERANS
                       AFFAIRS,
                  Respondent-Appellee.
                ______________________

                        2013-7094
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 11-0575, Chief Judge Bruce E.
 Kasold.
                ______________________
                       PER CURIAM.
                       ORDER
    The parties respond to the court’s June 5, 2013 show
 cause order.
     On February 6, 2013, the United States Court of Ap-
 peals for Veterans Claims (“Veterans Court”) entered
 judgment in Michael W. Blashford’s case. The Veterans
 Court received Mr. Blashford’s notice of appeal on
 April 18, 2013, 71 days after the date of judgment.
Case: 13-7094    Document: 12      Page: 2   Filed: 07/19/2013



 2                       MICHAEL BLASHFORD    v. SHINSEKI



     To be timely, a notice of appeal must be filed with the
 Veterans Court within 60 days of the entry of judgment.
 See 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R. App.
 P. 4(a)(1). The statutory deadline for taking an appeal to
 this court is jurisdictional and thus mandatory. Hender-
 son v. Shinseki, 131 S. Ct. 1197, 1204-05 (2011) (noting
 that the language of Section 7292(a) “clearly signals an
 intent” to impose the same jurisdictional restrictions on
 an appeal from the Veterans Court to the Federal Circuit
 as imposed on appeals from a district court to a court of
 appeals); see also Bowles v. Russell, 551 U.S. 205 (2007).
     Mr. Blashford is incarcerated at the Mayo Correction-
 al Institution in Mayo, Florida. As a prisoner, his notice
 of appeal would be timely filed if he had placed it in the
 prison mail system on or before the last day for filing. See
 Fed. R. App. P. 4(c). Federal Rule of Appellate Procedure
 4(c) states that “[t]imely filing may be shown by a decla-
 ration in compliance with 28 U.S.C. § 1746 or by a nota-
 rized statement, either of which must set forth the date of
 deposit and state that first-class postage has been pre-
 paid.” No such declaration has yet been submitted.
     Upon consideration thereof,
     IT IS ORDERED THAT:
     (1) Within 21 days of this order, Mr. Blashford may,
 if appropriate, file a declaration in compliance with
 28 U.S.C. § 1746 or a notarized statement as set forth in
 Fed. R. App. P. 4(c).
     (2) The Secretary may respond within 14 days there-
 after.
     (3) The briefing schedule is stayed.
Case: 13-7094   Document: 12        Page: 3   Filed: 07/19/2013



  MICHAEL BLASHFORD   v. SHINSEKI                             3



                                      FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                      Daniel E. O’Toole
                                      Clerk

 s25